EXAMINER'S AMENDMENT

1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was received in an email sent by Mr. Eli Mazour on Sept. 28, 2021, upon Mr. Mazour granting a permission to Examiner to communicate with him by electronic mail in regards to any subject matter related to this application. 

The application has been amended as follows: 

      AMENDMENTS TO THE CLAIMS:
  This listing of claims will replace all prior versions, and listings, of claims in the application. The following listing provides amended claims with deleted material crossed out and new material underlined to show the changes made.

1.	(Currently Amended) A method of wireless communication performed by a wireless communication device, comprising:

determining, when a secondary cell of the wireless communication device is configured for frequency division duplexing and when the component carrier configuration is [[not]] used for the secondary cell, a hybrid automatic repeat request (HARQ) timing configuration, for is equal to a HARQ timing configuration associated with the component carrier configuration,
wherein, when the secondary cell is configured for frequency division duplexing and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration,  is the frequency division duplexing downlink configuration or a frequency division duplexing uplink configuration.  

2.	(Original) The method of claim 1, wherein the component carrier configuration permits component carriers or uplinks with a same numerology, overlapping transmission between different component carriers or uplinks with a same starting time, a same uplink shared channel or uplink control channel duration, and one or two uplink control channel groups.  
 


4-12.	(Canceled) 

13.	(Currently Amended) The method of claim 1, wherein, when the secondary cell is configured for frequency division duplexing and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration for [[the]] a downlink of the secondary cell is equal to a HARQ timing configuration of the primary cell.   

14.	(Previously Presented) The method of claim 1, wherein the HARQ timing configuration is the frequency division duplexing uplink configuration.  
	
15-19.	(Canceled) 

20.	(Original) The method of claim 1, wherein the wireless communication device is not expected to transmit an uplink signal or channel in a subframe other than offset uplink subframes in accordance with a HARQ reference configuration of the primary cell. 

21.	(Original) The method of claim 1, wherein the wireless communication device is permitted to transmit an uplink signal or channel in an uplink subframe irrespective of whether the uplink subframe is associated with a HARQ reference configuration of the primary cell.


22.	(Currently Amended) A wireless communication device, comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured to:
determine a component carrier configuration for a primary cell of the wireless communication device, wherein the wireless communication device is configured for dual connectivity with regard to a 4G/Long Term Evolution (LTE) network and a 5G/New Radio network; and
determine, when a secondary cell of the wireless communication device is configured for frequency division duplexing and when the component carrier configuration is [[not]] used for the secondary cell, a hybrid automatic repeat request (HARQ) timing configuration, for is equal to a HARQ timing configuration associated with the component carrier configuration,
wherein, when the secondary cell is configured for frequency division duplexing and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration is the frequency division duplexing downlink configuration or a frequency division duplexing uplink configuration.

23.	(Original) The wireless communication device of claim 22, wherein the component carrier configuration permits component carriers or uplinks with a same numerology, overlapping transmission between different component carriers or uplinks with a same starting time, a same uplink shared channel or uplink control channel duration, and one or two uplink control channel groups.

24.	(Canceled) 

25.	(Currently Amended) The wireless communication device of claim 22, wherein, when the secondary cell is configured for frequency division duplexing and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration for [[the]] a downlink of the secondary cell is equal to a HARQ timing configuration of the primary cell.


26.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:

determine a component carrier configuration for a primary cell of the wireless communication device, wherein the wireless communication device is configured for dual connectivity with regard to a 4G/Long Term Evolution (LTE) network and a 5G/New Radio network; and
determine, when a secondary cell of the wireless communication device is configured for frequency division duplexing and when the component carrier configuration is [[not]] used for the secondary cell, a hybrid automatic repeat request (HARQ) timing configuration, for is equal to a HARQ timing configuration associated with the component carrier configuration,
wherein, when the secondary cell is configured for frequency division duplexing and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration is the frequency division duplexing downlink configuration or a frequency division duplexing uplink configuration.

27.	(Original) The non-transitory computer-readable medium of claim 26, wherein the component carrier configuration permits component carriers or uplinks with a same numerology, overlapping transmission between different 

28.	(Canceled) 

29.	(Currently Amended) The non-transitory computer-readable medium of claim 26, wherein, when the secondary cell is configured for frequency division duplexing and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration for [[the]] a downlink of the secondary cell is equal to a HARQ timing configuration of the primary cell.

30.	(Canceled) 

31.	(New) The method of claim 1, wherein, when the component carrier configuration is used for the secondary cell, the HARQ timing configuration is the frequency division duplexing downlink configuration.

32.	(New) The method of claim 1, wherein, when the component carrier configuration is used for the secondary cell, the HARQ timing configuration is equal to the HARQ timing configuration associated with the component carrier configuration.



34.	(New) The wireless communication device of claim 22, wherein the component carrier configuration permits component carriers or uplinks with a same numerology or different numerologies, partially overlapping transmissions between different component carriers or uplinks, a same or different transmission duration, and one or two uplink control channel groups.  

35.	(New) The wireless communication device of claim 22, wherein the HARQ timing configuration is the frequency division duplexing uplink configuration.  

36.	(New) The wireless communication device of claim 22, wherein the wireless communication device is not expected to transmit an uplink signal or channel in a subframe other than offset uplink subframes in accordance with a HARQ reference configuration of the primary cell.

37.	(New) The wireless communication device of claim 22, wherein the wireless communication device is permitted to transmit an uplink signal or channel in an uplink subframe irrespective of whether the uplink subframe is associated with a HARQ reference configuration of the primary cell.



39.	(New) The wireless communication device of claim 22, wherein, when the component carrier configuration is used for the secondary cell, the HARQ timing configuration is equal to the HARQ timing configuration associated with the component carrier configuration.

40.	(New) The wireless communication device of claim 22, wherein, when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration is the frequency division duplexing downlink configuration.

41.	(New) The non-transitory computer-readable medium of claim 26, wherein the component carrier configuration permits component carriers or uplinks with a same numerology or different numerologies, partially overlapping transmissions between different component carriers or uplinks, a same or different transmission duration, and one or two uplink control channel groups.  

42.	(New) The non-transitory computer-readable medium of claim 26, wherein the HARQ timing configuration is the frequency division duplexing uplink configuration.  



44.	(New) The non-transitory computer-readable medium of claim 26, wherein the wireless communication device is permitted to transmit an uplink signal or channel in an uplink subframe irrespective of whether the uplink subframe is associated with a HARQ reference configuration of the primary cell.

45.	(New) The non-transitory computer-readable medium of claim 26, wherein, when the component carrier configuration is used for the secondary cell, the HARQ timing configuration is the frequency division duplexing downlink configuration.

46.	(New) The non-transitory computer-readable medium of claim 26, wherein, when the component carrier configuration is used for the secondary cell, the HARQ timing configuration is equal to the HARQ timing configuration associated with the component carrier configuration.

47.	(New) The non-transitory computer-readable medium of claim 26, wherein, when the component carrier configuration is not used for the secondary 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          	 

	/C.Q.T./
	
	/ALPUS HSU/Primary Examiner, Art Unit 2465